Citation Nr: 0420621	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  97-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a cerebral concussion, currently rated 
as 10 percent disabling.  

2.  Entitlement to a compensable evaluation for service-
connected lumbosacral strain, for the period preceding 
January 30, 2001.

3.  Entitlement to an increased evaluation in excess of 20 
percent for service-connected lumbosacral strain, beginning 
January 30, 2001.

4.  Entitlement to service connection for a migraine headache 
disorder.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for a respiratory 
disorder.

7.  Entitlement to service connection for chronic fatigue.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 to July 1977. 

In a March 1996 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, denied an 
increased rating for service-connected residuals of cerebral 
concussion, rated at 10 percent disabling, and denied a 
compensable rating for service-connected lumbosacral strain.  
In a September 1996 rating decision, the RO denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In a March 1997 rating decision, the RO found that no new and 
material evidence had been submitted to reopen the previously 
disallowed claim for service connection of schizophrenia.  By 
a May 1999 rating decision, the RO denied service connection 
for migraine headache, stomach disorder, respiratory 
disorder, and fatigue.  The RO also decided that the 
decisions to deny service connection, deny increased 
evaluations of service-connected disabilities, and deny 
entitlement to TDIU were not clearly and unmistakably 
erroneous.  The veteran perfected an appeal to the Board on 
the cerebral concussion, low back strain, and TDIU claims.  

By a December 1999 decision, the Board remanded the claims to 
the RO for additional development.  The veteran perfected an 
appeal to the Board as to the rest of the claims denied by 
the RO.  By an August 2002 decision, the Board affirmed the 
RO's denials of the veteran's claims.  The veteran gave 
notice of appeal of the August 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2003, the Secretary of VA and the veteran through 
counsel filed a Joint Motion for Remand to the Board.  The 
motion urged the Court to vacate and remand the August 2002 
decision with respect to certain issues for failure of the 
Board to present sufficient reasons or bases to support its 
conclusion that VA provided adequate notice of the 
information and evidence necessary to substantiate the 
veteran's claims pursuant to 38 U.S.C.A. §§ 5103, 5103A (West 
2002) and Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The motion noted that the parties agreed that the 
veteran does not contest the Board's denial of the "clear 
and unmistakable error" claims.  By Order dated February 12, 
2003, the Court granted the motion, vacated the Board's 
decision as to issues (1) through (8) and (10) delineated 
therein, but dismissed issue (9), and remanded the matter for 
readjudication consistent with the motion.  

In response to a motion received from the veteran by the 
Board on May 21, 2003, this appeal was advanced on the docket 
for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2003).  By a June 2003 decision, the Board 
remanded the claims to the RO to cure a procedural defect and 
to provide the veteran with notice of a change in the 
criteria for the evaluation of service-connected back 
disabilities.  In a July 2003 letter, the veteran indicated 
that he wanted to withdraw the acquired psychiatric disorder 
claim.    

On July 7, 2004, the Board received evidence from the veteran 
that pertained to his low back claim and a bilateral knee 
claim, along with a waiver of the RO's initial review of the 
evidence.  The bilateral knee claim is not before the Board 
so the evidence with respect to this issue is referred to the 
RO for its consideration.  With respect to the low back 
claim, the Board notes that this evidence is a duplicate of 
evidence previously associated with the claims file.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that only 
subjective complaints of headaches have been medically 
associated as a residual of the service-connected cerebral 
concussion; no objective findings of residual physical or 
neurological impairment on account of the cerebral concussion 
were demonstrated on any VA examination or private 
examination.

3.  Prior to January 30, 2001, the competent medical evidence 
of record showed that no significant objective abnormalities 
of the lumbar spine were demonstrated on examination and no 
significant functional impairment was identified by 
examiners.

4.  Beginning January 30, 2001, it was factually 
ascertainable that the veteran's low back disability was 
manifested by muscle spasm and mild to moderate limitation of 
lumbar spine motion with no objective evidence of additional 
functional loss due to other factors.  

5.  The competent medical evidence of record shows that under 
the amended schedule for rating spine disabilities, the 
veteran's low back disability manifested no significant 
functional impairment prior to January 30, 2001.

6.  The competent medical evidence of record shows that under 
the amended schedule for rating spine disabilities, it was 
factually ascertainable beginning January 30, 2001, that the 
veteran's low back disability more closely approximated 
symptomatology associated with a 20 percent evaluation 
(muscle spasm and forward flexion of 60 degrees with no 
objective evidence of additional functional loss due to other 
factors).  

7.  The competent medical evidence of record shows that the 
veteran does not have a current disability manifested by 
migraine headache that is separate and distinct from the 
headaches associated with and included in the grant of 
service connection of residuals of a cerebral concussion.

8.  The competent medical evidence of record shows that the 
in-service complaints associated with the veteran's stomach 
were acute and transitory and resolved with no residual 
disability as the veteran is not currently diagnosed with a 
chronic stomach disorder.  

9.  The competent medical evidence of record shows that a 
chronic respiratory disorder (bronchitis, sinusitis, 
rhinitis, upper respiratory infection) did not manifest until 
after the veteran's discharge from service; the reported 
symptoms of chest pains have never been clinically diagnosed.    

10.  The competent medical evidence of record shows that 
chronic fatigue syndrome did not manifest during service and 
the competent medical evidence of record shows that the 
veteran is not currently diagnosed with chronic fatigue 
syndrome.

11.  Prior to the promulgation of a decision in the appeal of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, VA received notification from 
the veteran that a withdrawal of this appeal is requested.

12.  The veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities; there is no competent 
evidence of record that shows that the veteran is otherwise 
unemployable by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for service-connected residuals of a cerebral 
concussion have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.124a, 4.130, Diagnostic Codes 8045, 9304 (2003).

2.  The schedular criteria for a compensable rating for 
service-connected lumbosacral strain under the old and 
amended schedule for rating spine disabilities have not been 
met or approximated prior to January 30, 2001.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.27, 4.40-4.46, 4.71a, Diagnostic Code 5295 (2003); 
Amendment to Part 4, Schedule for Rating Disabilities, 68 
Fed. Reg. 51,454-51,458 (August 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243).
  
3.  The schedular criteria for a rating in excess of 20 
percent for service-connected lumbosacral strain under the 
old and amended schedule for rating spine disabilities have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-
4.46, 4.71a, Diagnostic Code 5295 (2003); Amendment to Part 
4, Schedule for Rating Disabilities, 68 Fed. Reg. 51,454-
51,458 (August 27, 2003) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243).

4.  A migraine headache disorder separate and distinct from 
service-connected residuals of a cerebral concussion was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).

5.  A stomach disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

6.  A respiratory disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

7.  Chronic fatigue was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

8.  The criteria for withdrawal of a Substantive Appeal of 
the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder by the 
veteran have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2003).

9.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, (West 2002); 38 C.F.R. §§ 3.159, 3.341(a), 4.16 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Post-Board Remands 

In December 1999, the Board remanded the veteran's claims for 
additional development.  As instructed, the RO contacted the 
veteran by letter dated in February 2000, and asked the 
veteran to identify all VA and/or non-VA medical care 
providers who treated him for his service-connected 
lumbosacral strain and residuals of cerebral concussion since 
October 1995.  The RO obtained available private treatment 
records from medical health care providers identified by the 
veteran.  The RO obtained the documentary evidence that was 
used by the Social Security Administration (SSA) in deciding 
the veteran's claim for benefits.  The RO requested and 
received available VA treatment records for the period of 
October 1995 to date.  The RO obtained records from the Texas 
Rehabilitation Commission.  The RO afforded the veteran a VA 
general examination that included comprehensive orthopedic 
and neurological evaluations in January 2001.  

In June 2003, the Board remanded the veteran's claims to the 
RO.  As instructed, in correspondence dated in July 2003, the 
RO advised the veteran of VA's duties under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  In the April 2004 
Supplemental Statement of the Case (SSOC), the RO also 
advised the veteran that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) ["Amendment 
to Part 4"].  

Based on the foregoing, the Board finds that the RO complied 
with the Board's December 1999 and June 2003 Remands.  
Stegall v. West, 11 Vet. App. 268 (1998).  


II.	VCAA

In addition to the notice development ordered by the Court 
and performed by the Board and the RO, the Board notes that 
the veteran was provided with a copy of 
the March 1996 rating decision, September 1996 rating 
decision, December 1996 Statement of the Case (SOC), March 
1997 rating decision, March 1997 SSOC, March 1997 SOC, 
December 1998 SSOC, May 1999 rating decision, September 2001 
rating decision, September 2001 SOC, September 2001 SSOC, and 
April 2004 SSOC, which together provided the veteran with 
notice as to the evidence needed to substantiate his claims, 
the reasons the claims were denied, and the reasons for the 
ratings assigned the residuals of a cerebral concussion and 
lumbosacral strain.  The SOCs provided the veteran with 
notice of all the laws and regulations pertinent to his 
claims, including the law and implementing regulations of the 
VCAA.  

During the course of this appeal, the Court handed down 
Pelegrini v. Principi, No. 01-944 (Vet. App. June 24, 2004) 
[Pelegrini v. Principi, 17 Vet. App. 412 (2004), opinion 
withdrawn by No. 01-944 (Vet. App. June 24, 2004)].  In 
Pelegrini, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decisions were 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decisions.  Nevertheless, while the notice 
provided to the veteran in July 2003 was not given prior to 
the first AOJ adjudication of the claims, the case was 
reconsidered again in April 2004 and the SSOC was provided to 
the veteran.  Also, the notice was provided by the AOJ prior 
to the most recent transfer and certification of the 
veteran's case to the Board.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  

The Board acknowledges that the VCAA notice contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2003); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  The Board notes that the veteran has been very 
vigilant in providing information and evidence to the VA he 
thinks are relevant to his claims.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

By virtue of the Board's December 1999 and June 2003 Remands 
together with earlier efforts by the RO to obtain all 
pertinent evidence (e.g., service medical records, VA 
treatment records, private medical records, VA examinations), 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  In addition, the Board notes that the 
veteran was afforded yet another VA spine examination in 
February 2004.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.


III.	Evidence 

The service medical records show that on the December 1975 
service enlistment Report of Medical History, the veteran 
reported a positive history for asthma.  In the physician's 
summary, the service examiner elaborated that the veteran 
reported that he had asthma from age three to four and that 
he had had no subsequent symptoms since that time.  No 
respiratory disorder was identified at the service enlistment 
examination.  In January 1977, the veteran complained of 
diarrhea and vomiting of two days duration.  The service 
examiner diagnosed gastroenteritis.  A February 1977 entry 
reported that the veteran complained of chest pains in the 
cardiac area of one-month duration.  He denied shortness of 
breath and his lungs were described as clear.  The service 
examiner noted an assessment of anxiety versus 
musculoskeletal pain.

A hospitalization report for a period of admission from May 
2, 1977 to May 4, 1977 revealed that the veteran was admitted 
after involvement in a head-on auto collision.  An 
examination of the abdomen revealed bilateral lower quadrant 
tenderness without masses.  The remainder of the examination 
was entirely normal.  The discharge diagnosis was lower 
abdominal contusion and a closed head injury of mild degree. 

A May 5, 1977 entry reported that the veteran complained of 
pain post meds with lightheadedness.  He indicated that the 
pain in his lower abdomen was decreasing. The impression was 
muscle strain.  A May 9, 1977 entry noted, among other 
things, that the veteran's abdomen was soft and nontender 
without masses.  The service examiner's impression was that 
the veteran was healing.  A May 12, 1977 entry and subsequent 
entries noted complaints of headaches secondary to the 
automobile accident.  A May 19, 1977 consultation report 
noted impressions of status post cerebral concussion in motor 
vehicle accident and post-traumatic syndrome to include 
headaches, dizziness, and insomnia.  

A chest x-ray taken in February 1977, following complaints of 
a history of chest pain on and off on the left chest wall of 
one month duration, revealed no significant abnormalities.  
In May 1977, an x-ray of the veteran's chest was normal.  
There were no diagnostic abnormalities on the plain film 
study of the abdomen.

The July 1977 military separation examination report and 
Report of Medical History showed that the veteran reported 
that he had several residual symptoms, including pain or 
pressure in the chest, as a result of the in-service auto 
accident.  No respiratory, stomach, or fatigue disorder was 
identified.  The chest x-ray was normal.  

The July 1979 VA neuropsychiatric/neurological examination 
report shows that the veteran complained of occasional 
frontal headaches that sometimes occurred two or three times 
a week.  The physician noted that no neurological disease was 
found.

By an August 1977 rating decision, the RO granted, in 
pertinent part, entitlement to service connection for 
residuals of cerebral concussion, evaluated as 10 percent 
disabling.  The grant of service connection included residual 
headaches.  

The August 1979 VA examination report shows that the veteran 
complained of headaches.  Testing revealed that the overall 
patterning of subtest scores was not suggestive of organic 
brain pathology of any significance.  The examiner concluded 
that the tests made it unlikely that there was any organic 
basis for his headaches on the basis of the cerebral 
concussion.  The examiner added that they could represent a 
function consequence of the accident, although other factors 
of a situational nature were very likely involved.

A November 1988 VA treatment entry noted that the veteran 
complained of a burning pain in his stomach, especially after 
eating spicy food, of two months duration.  The examiner 
noted that the examination was normal.  The examiner 
recommended that the veteran stop eating spicy foods if this 
bothered him.   

VA treatment records dated in April 1989 revealed that the 
veteran was referred for treatment of his diagnosed paranoid 
schizophrenia.  He, however, was first treated for his 
underlying physical conditions, including bronchitis and 
sinusitis, as he had no present manifestations of psychosis.  
The veteran complained of stomachaches in addition to 
complaints of fever, chills, polyuria, and nocturia.  The 
assessment was bronchitis and sinusitis.  Another April 1989 
record showed that the veteran complained of stomachache and 
soreness in his chest present for the past two months.  The 
impression was bronchitis.  In May 1989, the veteran reported 
that he still had stomach and chest pains.  He indicated that 
he was feeling stress from the responsibilities of a family 
and inability to function well in his job.  An August 1989 
record noted that the veteran complained of burning stomach 
pain aggravated with food and vague chest pains and dull 
ache.  The examiner noted that the veteran was stable.  

Private treatment records from the Texas Rehabilitation 
Commission, dated from September 1987 to July 1991 included a 
June 1991 letter from W.B.L., M.D.  Dr. W.B.L. reported that 
the veteran indicated that he thought he had a "lung 
problem" and talked about having sinusitis and bronchitis as 
a consequence of having worked as a spray painter.  He also 
complained of headaches, dizziness, and fatigue.  

Treatment records dated in March 1995 from H.B., M.D., 
revealed that the veteran was seen for monitoring of pain, 
and prescribed medication.  Dr. H.B. reported that the 
veteran claimed that his pain level was a ten, but that this 
was really not indicative of his pain.  Dr. H.B. noted that 
he thought the veteran was psychotic and having episodes of 
psychosis.

VA treatment records dated in October 1995 show that the 
veteran complained of bad migraines, headaches, stomachaches, 
backaches, and fatigue with lack of sleep at night.  The 
assessments were hypertension and musculoskeletal pain.

Records dated in October 1995 from Longview Medical Clinic 
revealed that the veteran complained of a lump above his 
right eyebrow since 1977 that had grown gradually over the 
years with headaches during the past year.  Diagnoses noted 
included lipoma of the right forehead and chronic headaches.

An October 1995 examination report from Dr. H.B. showed that 
the veteran complained of headaches and low back pain.  Dr. 
H.B. noted that the veteran reported that he had been 
evaluated by as many as twenty physicians and that he had 
been diagnosed as having chronic fatigue syndrome and chronic 
muscle spasms.  [The veteran subsequently provided 
information that he had not been evaluated by twenty 
physicians and had not been diagnosed with chronic fatigue 
syndrome.]  Dr. H.B. noted that the veteran reported that he 
had two years of college.  On review of systems, the veteran 
complained that he had occasional shortness of breath.  On 
physical examination, the veteran complained of soreness in 
the lumbar area.  He was able to bend forward and backward 
without any difficulty, and he was able to turn right and 
left without any difficulty.  He had good straight leg 
raising.  The motor, sensory, reflexes, and pulses were all 
within normal limits for the extremities.  Dr. H.B. noted 
impressions of chronic migraine headaches, status-post post-
traumatic stress syndrome of the head, muscle spasms, and 
paranoid schizophrenia.  

In a November 1995 patient questionnaire, the veteran 
reported a number of complaints including migraine headache, 
memory loss, dizziness, back pain, radiation of pain into 
lower extremities, stiffness in back, chest pain, shortness 
of breath, fatigue, and muscle spasms.  He complained that 
his pain was aggravated with walking, sitting, standing, 
bending, and riding.  

A November 1995 magnetic resonance imaging (MRI) requested by 
Dr. H. B. revealed a one-centimeter suprasellar cyst.  The 
most likely diagnosis was reported as Rathke's cyst, and the 
differential diagnosis was of epidermoid cyst.  A November 
1995 x-ray of the veteran's lumbosacral spine was 
unremarkable.

In a December 1995 letter from Dr. T.L.S., he reported that 
the veteran was examined that day and indicated a "whole 
host of somatic complaints" on his medical sheet.  The 
veteran complained of a mass on his right forehead, headaches 
experienced in the right frontal area, and some degree of 
memory difficulties.  He claimed that he was in receipt of 
SSA disability benefits for neck and back injuries he 
sustained in a 1989 motor vehicle accident.  On examination, 
the veteran had normal speech and cranial nerve function.  He 
exhibited some cognitive slowness and memory deficit.  The 
motor and sensory examination was normal.  His gait was 
normal.  The MRI of his head revealed some findings.  Dr. 
T.L.S. noted impressions of Rathke's cleft cyst, right 
frontotemporal subcutaneous lipoma, possible right sphenoid 
sinusitis, chronic recurring right sided headaches, status 
post closed head injury with possible chronic post concussion 
type headaches, and possible visual field deficits secondary 
to Rathke's cleft cyst.

The February 1997 VA joints examination report shows that the 
veteran complained of severe constant pain in his lower back 
aggravated by standing, walking, and lying down.  The 
examiner detected some cognitive deficit.  He could walk on 
his toes and heels, fully squat, dress and undress himself, 
get in and out of the examining room chair and get on and off 
the examining room table without difficulty.  He had a 
negative Trendelenburg.  His gait was normal.  The 
examination of his spine revealed normal contours with no 
deformity, no vertebral muscle spasms, and no rigidity.  He 
had global spine tenderness. Lumbar flexion was to 90 
degrees; extension was to 30 degrees; left and right lateral 
lumbar flexion was to 30 degrees; rotation of the lumbar 
spine to the left and right was to 40 degrees.  There was no 
manifestation of pain on range of lumbar motion.  Sitting, 
distracted straight leg raising was done easily to 90 degrees 
bilaterally without any manifestation of pain, yet in the 
supine position, the veteran demonstrated a dramatic pain 
response at about 40 degrees bilaterally.  The examiner noted 
that this was felt to represent an exaggerated non-organic 
pain response.  In regard to the veteran's overall response 
to pain, the examiner noted that the veteran demonstrated 
what was considered to be overt pain behavior, which was 
inappropriate, to exaggerated pain response.  The examiner 
related that the veteran demonstrated grimacing, sighing, and 
some guarding throughout the examination.  The examiner noted 
that these behaviors in this particular person might be 
secondary to his closed head injury and would have to be 
addressed by the neurologist.  The examiner explained that in 
a non-head injured person these behaviors would be considered 
non-organic and inappropriate.  The examiner noted that he 
believed that there was no restrictive range of motion due to 
pain.  The x-rays of the lumbar spine were normal.  The 
examiner's impression was history of lumbar strain without 
significant objective abnormalities on examination.  The 
examiner commented that pain could not be quantified, nor 
could its effect on function be quantified; however, there 
was no organic objective evidence that the veteran had 
significant pain, nor was there any organic objective 
evidence to suggest that the pain would interfere with his 
activities.  In the examiner's opinion the effects of pain 
would be minimal.

A February 1997 VA diseases or injuries to the brain 
examination report shows that the veteran claimed that ever 
since the accident, he had had severe constant headaches.  
The examiner noted that the veteran was unable to report any 
aura, no throbbing was reported, no slashing of the face, no 
photophobia, and the quality of pain was described as just 
"if somebody pushed [his] head."  The examiner maintained 
that this was a very nonspecific headache description that 
did not fit into any of the headache types, but that the 
veteran did have some suboccipital discomfort that was more 
characteristic of a muscle contraction or tension type of 
headache.  The veteran reported that he last worked in a 
residential home for the mentally ill, but the job made him 
nervous and he was dismissed and had not worked for three or 
four years.  The examiner reported that the veteran could not 
provide any good reason for remaining idle and that he only 
made reference to his daily headaches.  The veteran indicated 
that he took Ibuprofen for his headaches. 

The examiner noted that the neurological examination revealed 
no psychiatric manifestation, but during the examination, the 
impression was that the veteran might have some schizoid 
personality.  The examiner reported that the neurological 
examination was completely normal and prior examinations had 
also indicated a normal neurological examination, one of 
which was done shortly after his automobile mishap.  In 
summary, the examiner noted certain doubts that the veteran's 
headache symptoms were physically related to the accident.  
It appeared to the examiner that the veteran was suffering 
from subjective pain syndrome that was seen in some accident 
cases, particularly when legal involvements of a compensation 
request or similar demands were present.  He pointed out that 
these were not cheating and conscious falsifications on the 
part of the veteran but a kind of psychological 
manufacturing.  He noted that this was an opinion only, and 
that pain, as such, could not be physically examined but was 
based on neurological examination, and he did not see the 
bases of such physical pain.  The examiner diagnosed normal 
neurological examination and suspected schizoid personality.

A February 1997 chest x-ray reveled very poor inspiration 
effort.  The radiologist noted that it was a suboptimal 
examination.  
 
Records from the SSA dated from December 1983 to April 2000 
and showed that the veteran was awarded disability benefits 
on account of diagnosed paranoid schizophrenia, diabetes 
mellitus, and hypertension.  The records noted complaints of 
headaches and chest pain.  Diagnoses included upper 
respiratory infection/bronchitis and chronic headaches.   

Private records dated from December 1996 to January 2000 from 
Good Shepard Family Medical Center showed that the veteran 
was seen for upper respiratory infection/bronchitis and 
chronic headaches in December 1996.  A diagnosis of chronic 
pain syndrome was provided in December 1998.  In December 
2000, a diagnosis of upper respiratory infection was 
indicated.

Private records dated from August 1997 to March 2000 from 
Bowen Chiropractic revealed that the veteran complained of 
low back pain, headaches, migraine, and fatigue.  The veteran 
reportedly had pain on motion of the thoraco-lumbar spine 
according to an August 1997 examination.  

The January 30, 2001 VA general medical examination report 
showed that on respiratory examination, the veteran reported 
that he had been short-winded for the last year or two and 
that he had quit smoking three years earlier.  He denied any 
gastrointestinal complaints.  The examiner noted that the 
medical history suggested that the veteran had a somatoform 
disorder.  The examiner observed that the veteran's posture 
and gait were somewhat slow, apparently due to his obesity.  
His obese chest wall resulted in impaired percussion note and 
decreased intensity of breath sounds, but there were no 
rales, rhonchi, or wheezes.  During the examination, the 
examiner observed that the veteran appeared to have some 
pain. There was a lipoma of the right temple area.  The 
examiner noted that the veteran indicated tenderness whenever 
he asked about any palpation of any portion of his body.  The 
veteran had generalized subjective tenderness of the abdomen 
with no guarding.  The organs were palpable, and the examiner 
noted that no real tenderness was felt to be present.  The 
examiner noted several diagnoses including obesity, lipoma of 
the right forehead, and acute rhinitis.

An examination of the veteran's back and knees was performed.  
The veteran reported that he reinjured his back in 1989, at 
which time he was placed on disability by the SSA and had 
received payments since 1990.   He indicated that he had 
constant low back pain with burning and radiation to his head 
that caused him to have headaches.  He complained of 
weakness, stiffness, fatigability, and lack of endurance in 
his lower back.  Treatment of the low back had consisted of 
chiropractic treatment and pain medications.  He was vague 
about how often he took pain medicines, but probably at least 
daily.  The examiner reported that it was difficult to tell 
whether there were flare-ups with low back pain or not, but 
probably so, of undetermined frequency, related to picking up 
heavy things or overexerting himself.  The alleviating 
factors were apparently "taking it easy."  The veteran 
indicated that the worst periods lasted two to three days at 
which time he would just lie down and try to see his 
chiropractor and he would use heat and cold treatments. He 
did not wear a brace or use crutches or canes.  He had no 
history of surgery to his low back.  Functional limitations 
included the following:  difficulty and pain on bending over; 
pain on walking; the ability to do only a little running or 
jogging; no heavy lifting or carrying of forty to fifty 
pounds or more; and no crawling.  The veteran also complained 
of constant pain in the knees as well as burning, weakness, 
swelling, stiffness, redness, heat, instability, fatigable, 
and lack of endurance.  

There was no scoliosis, lordotic, or kyphotic curves.  There 
was subjective tenderness over the spine on palpation.  There 
did seem to be some paralumbar muscle spasm present.  Sciatic 
notches were apparently not truly tender, although the 
veteran stated that it hurt whenever the examiner palpated 
any portion of his body.  The neurological examination of the 
lower extremities was normal.  Range of motion revealed 
forward bending of 0 to 60 degrees with subjective pain, 
backward bending of 0 to 30 degrees with subjective pain, 
right and left lateral bending of 0 to 30 degrees with 
subjective pain, and right and left rotation of 0 to 40 
degrees with subjective pain.  Straight leg raising and many 
other manipulations induced pain.  The examiner diagnosed 
chronic lumbar strain.

On examination of the knees, actively and passively, the 
veteran complained of pain.  Examination of the knees 
revealed no synovial effusion and no increased heat.  There 
was generalized subjective tenderness of the knees.  There 
was no crepitation felt on active or passive motion or on 
manipulation of the patella passively.  The veteran 
complained of pain with partial knee bend.  Range of motion 
of the right and left knees was 0 to 90 degrees with 
complaint of pain, although the examiner impressed that the 
veteran was not fully exerting himself in trying to flex the 
knees.  The examiner diagnosed history of bilateral knee 
injuries and chronic bilateral knee strain. 

The neurological evaluation conducted in connection with the 
veteran's complaints of headaches was negative.  It was noted 
that the veteran denied any history of seizures, convulsions, 
or paralysis.  He reported no particular other accompanying 
symptoms with the headaches, such as nausea, vomiting, 
scotomata, and avoidance of noise or lights.  The examiner 
noted that the veteran's gait was somewhat slow and waddling, 
probably due to the veteran's morbid obesity.  The examiner 
diagnosed concussion, chronic headaches, and suprasellar cyst 
by MRI.  The examiner opined that the veteran's chronic 
headaches were at least as likely as not related to his in-
service concussion.  The examiner opined that the veteran's 
schizophrenia was not likely related to his service-connected 
disorders.  Lastly, the examiner opined that the veteran's 
service-connected disorders did not result in 
unemployability, but that his obesity would limit 
employability to jobs not requiring hard physical exertion.

VA skull series were normal in January 2001.  The x-ray of 
the veteran's lumbar spine was also normal.  The x-ray of the 
veteran's knees was interpreted as within satisfactory 
limits.  

In a September 2001 rating decision, the RO granted an 
increased rating for the veteran's service-connected 
lumbosacral strain from 0 to 20 percent, effective January 
30, 2001.

A copy of a May 2002 affidavit signed by the veteran's 
father, brother, friend, and wife indicated that the veteran 
received "severe head trauma" that "damaged his brain" as 
the result of an auto accident in service, and that he had 
not been able to "substantively" gain and maintain 
successful employment.

At the veteran's travel board hearing held in May 2002, he 
indicated that he currently had constant pain in his back and 
that he could not lift more than ten or twenty pounds.  He 
also claimed that he could hardly sleep from the pain and was 
unable to work as a laborer.  He indicated that he believed 
that he needed a back brace.  Regarding his cerebral 
concussion residuals, the veteran claimed that he had memory 
loss and headaches all the time that were sometimes severe.  
He claimed that he had dementia, motor and sensory deficits, 
psychiatric manifestations, and disturbance of gait and 
vision.  He testified that he had not worked for ten years as 
the result of his service-connected disabilities.  He 
reported severe headaches on the right side of his head with 
dizziness and nausea as the result of his accident during 
service.  He claimed that the first time a doctor mentioned 
migraine headache was in 1995.  He also testified that he had 
a stomach disorder that developed in service as the result of 
the motor vehicle accident.  He denied that he was currently 
receiving treatment for a stomach disorder, but claimed that 
he still had stomach pain and upset.  Regarding his 
respiratory disorder, the veteran testified that he had pain 
and pressure in his chest due to the in-service motor vehicle 
accident.  He claimed that he did not know the diagnosis of 
his chest pain. The veteran reported that he also had fatigue 
as the result of the accident during service.  He claimed 
that he was tired all of the time.  He indicated that Dr. 
H.B. gave a diagnosis of chronic fatigue due to head trauma 
in 1995.  He also testified that he had dementia and 
cognitive deficits as the result of head trauma in service.  

Private records dated from November 2001 to February 2004 
from Primary Care Associates showed that the veteran 
complained of chronic low back and knee pain and 
hypertension.  Dr. D.H. noted impressions of chronic back and 
knee pain, fatigue, obesity, and hypertension.  

The November 2003 VA knee examination report showed that the 
veteran continued to complain of bilateral knee pain with 
weakness, stiffness, swelling, heat, redness, locking, 
fatigability, and a lack of endurance.  The examiner noted 
that the veteran complained of pain throughout the range of 
motion.  The examiner reported that the veteran was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive movements.  He did not have 
objective evidence of painful motion.  He did not have edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement.  His gait was 
normal and there was no unusual shoe-wear pattern.  There 
were no signs and symptoms of inflammatory arthritis.  Range 
of motion of both knees was from 0 to 140 degrees.  The 
medial and lateral collateral ligaments and anterior and 
posterior cruciate ligaments were intact.  The medial and 
lateral meniscus test was negative bilateral.  The x-rays 
were interpreted as normal right knee and minimal 
degenerative joint disease.  The examiner diagnosed the 
following:  history of bursitis with no evidence of 
recurrence on examination; degenerative joint disease, 
minimal left knee; and history of gout with mild elevation of 
uric acid.  The examiner commented that the veteran's knee 
complaints were likely related to degenerative joint disease 
and gout, not bursitis.  

The February 2004 VA spine examination report noted similar 
complaints reflected in prior examination reports.  The 
veteran indicated that he did not have any flare-ups; rather, 
the pain was the same each and every day.  He walked with a 
cane for the past month because of knee problems.  He also 
used a back brace.  The examiner noted that the veteran had 
morbid obesity and that he had difficulty walking and so he 
did not walk on a regular basis.  He could walk 100 yards 
without difficulty.  He had not had any surgery.  The 
condition affected his daily activities with prolonged 
sitting or walking.  He had not worked in many years.  He had 
morbid obesity and did not take part in any recreational 
activities.  He drove without any difficulty.  

The physical examination revealed lumbar forward flexion of 0 
to 70 degrees, backward extension of 0 to 20 degrees, right 
and left lateral flexion of 0 to 25 degrees, and right and 
left rotation of 0 to 35 degrees.  The examiner noted that 
the veteran had a slight decrease in range of motion of the 
lumbar spine also due to his morbid obesity.  The veteran 
complained of pain with all range of motion of the lumbar 
spine.  He did not have any spasm, weakness, or tenderness.  
There were no fixed abnormalities.  The musculature of the 
back was normal.  He did not have any additional weakness 
with repetitive motions.  There was no scoliosis, lordosis, 
or kyphosis.  No neurological abnormalities were found.  The 
examiner diagnosed mild lumbar spondylosis.  The examiner 
commented that the veteran had morbid obesity.  The examiner 
maintained that the great increase (from 175 pounds to 311 
pounds) in obesity since the veteran's discharge from service 
had contributed to and was an intercurrent problem that had 
caused the degeneration of his spine.  The examiner added 
that the veteran's obesity was the major contributing factor 
to his current complaint of lumbosacral pain. 

A February 2004 VA x-ray of the veteran's lumbar spine 
revealed findings within normal limits.  The March 2004 VA 
MRI of the lumbar spine revealed mild spondylosis.

A MRI of the right knee revealed chondromalacia, mild 
reactive edema, and a small ganglion cyst.  The MRI of the 
left knee revealed a ganglion cyst, chondromalacia, increased 
signal, and an area that possibly represented an old post-
traumatic area of cystic change.  


IV.     Increased Rating for Residuals of Cerebral Concussion

The veteran's service-connected residuals of a cerebral 
concussion are presently assigned a 10 percent rating under 
Diagnostic Code 9304 (dementia due to head trauma).  
38 C.F.R. § 4.130, Diagnostic Code 9304 (2003).  The Board 
notes that under Diagnostic Code 8045 (brain disease due to 
trauma), purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 
8045, 9304 (2003).  

The medical evidence of record shows that only subjective 
complaints of headaches have been medically associated as a 
residual of the veteran's service-connected cerebral 
concussion.  While the evidence of record notes subjective 
complaints of dizziness and nausea as well as notes objective 
evidence of memory or cognitive deficits, a Rathke's cyst, 
and lipoma of the right forehead, none of these symptoms and 
disorders has been attributed as a residual of the cerebral 
concussion by a medical opinion.  More significantly, no 
objective findings of residual physical or neurological 
impairment on account of the cerebral concussion were 
demonstrated on any VA examination or private examination.  
Thus, the veteran is only entitled to a 10 percent rating and 
no more under Diagnostic Code 8045.  

The Board notes that ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. §§ 4.124a, 
4.130, Diagnostic Codes 8045, 9304 (2003).  Despite testimony 
the veteran provided at the May 2002 travel board hearing, 
there is no evidence that the veteran has ever been diagnosed 
with multi-infarct dementia.  Therefore, there is no basis to 
grant an evaluation in excess of 10 percent pursuant to 
Diagnostic Code 9304.  
 
The Board also finds that diagnostic codes other than 8045 do 
not provide a basis to assign an evaluation higher than the 
10 percent evaluation currently in effect.  Under Diagnostic 
Code 8100, a 30 percent rating may be assigned for migraine 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2003).  The evidence does 
show that the veteran has reported having headaches every 
day, described as manifesting continuous pain.  The evidence, 
however, does not suggest that the veteran's headaches are of 
such severity as to be considered characteristically 
prostrating attacks of migraine as required for a 30 percent 
rating under Diagnostic Code 8100.  Only Dr. H.B.'s October 
1995 examination report noted an impression of "chronic 
migraine headaches" in connection with the veteran's general 
complaints of headaches.  Medical diagnoses dated prior to 
Dr. H.B.'s October 1995 report and dated thereafter indicate 
that the veteran suffers from chronic headaches as opposed to 
the more severe disorder, migraine.  Indeed, the February 
1997 VA examiner noted that the veteran provided a 
nonspecific headache description that did not fit into any of 
the headache types.  The VA examiner noted that the veteran 
did have some suboccipital discomfort that was more 
characteristic of a muscle contraction or tension type of 
headache.  Thus, a higher rating of 30 percent under 
Diagnostic Code 8100 is not warranted.  


V.     Increased Evaluation for Lumbosacral Strain

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) ["Amendment 
to Part 4"].  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The April 2004 SSOC shows that the RO 
considered the veteran's low back disability under the new 
rating criteria.  The SSOC also cited the new rating 
criteria.

The veteran's service-connected lumbosacral strain is 
presently assigned a noncompensable rating for the period 
preceding January 30, 2001 and a 20 percent rating beginning 
January 30, 2001, under Diagnostic Code 5295 of the old 
schedule for rating spine disabilities.  The April 2004 SSOC 
shows that the RO continued the 20 percent evaluation on the 
basis that the veteran's service-connected disability only 
manifested moderate limitation of motion under Diagnostic 
Code 5292 of the old schedule for rating spine disabilities.  

Under Diagnostic Code 5295, lumbosacral strain with only 
slight subjective symptoms is assigned a noncompensable 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).  A 10 percent disability evaluation is assigned 
for lumbosacral strain with characteristic pain on motion.  
Id.  A 20 percent disability evaluation is assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  Id.  A 40 percent disability evaluation 
is assigned for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Id. 

Under Diagnostic Code 5292, a 10 percent rating is assigned 
for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  A 20 percent 
rating is assigned for moderate limitation of motion of the 
lumbar spine.  Id.  A 40 percent rating is assigned for 
severe limitation of motion of the lumbar spine.  Id.  

The medical evidence of record dated during the appeal period 
(October 1995 to date) shows that the veteran complained of 
backaches and low back pain.  

In the October 1995 examination report, Dr. H.B. reported 
that the veteran complained of soreness in the lumbar area on 
physical examination but indicated that the veteran was 
nevertheless able to bend forward and backward as well as 
turn right and left without any difficulty.  The February 
1997 VA examination report noted that the veteran had 
"global spine tenderness," but it was the VA examiner's 
ultimate impression that the veteran only had a history of 
lumbar strain with no significant objective abnormalities 
demonstrated on examination.  The VA examiner apparently 
found that the tenderness associated, in part, to the lumbar 
spine was not significant.  Thus, the medical evidence shows 
that during this period, no functional impairment was 
associated with the veteran's service-connected low back 
disability.  No characteristic pain on motion was 
demonstrated on any examination.  The August 1997 Bowen 
Chiropractor report merely notes the sign, "+" in the spot 
under the notation, "Pain" with no explanation as to 
whether the pain was subjective or objectively demonstrated.  
Even with consideration of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2003) and DeLuca v. Brown, 8 Vet. App. 202 
(1995) (providing that consideration must be made to 
additional functional loss due to pain, weakness, excessive 
fatigability, etc.), given the essentially normal 
examinations, the veteran's service-connected low back 
disability did not more closely approximate symptomology 
associated with a compensable evaluation under Diagnostic 
Code 5295 during that period.  

While no objective evidence of pain was demonstrated on the 
January 30, 2001 examination, the examiner did note that 
there was a demonstrable muscle spasm, which is 
symptomatology associated with a 20 percent evaluation under 
Diagnostic Code 5295.  This finding, however, was not 
replicated at the February 2004 examination.  Moreover, the 
February 2004 VA examiner found that the veteran's low back 
complaints were largely due to his morbid obesity.  
Nevertheless, when a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (2003).  Resolving any reasonable doubt regarding the 
degree of disability in favor of the veteran and resolving 
any doubt in favor of the veteran that the disability did not 
improve from 2001 to 2004, a 20 percent rating under 
Diagnostic Code 5295 is for application effective January 30, 
2001.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2003).  

The Board, however, does not find that the low back 
disability is manifested by severe symptomatology, such that 
the next higher rating of 40 percent under Diagnostic Code 
5295 would be appropriate.  The veteran does not even meet 
all of the criteria associated with a 20 percent evaluation 
as the medical evidence shows that he does have lateral spine 
motion.  The January 2001 VA examination report shows that 
the veteran complained of weakness, stiffness, fatigability, 
and lack of endurance in his lower back, but there was no 
objective evidence of these complaints shown on the 2001 and 
2004 examinations.  Thus, even with consideration of DeLuca, 
the veteran's low back disability does not more closely 
approximate a 40 percent rating under Diagnostic Code 5295.

The Board will consider other potentially applicable 
diagnostic codes under the old rating schedule under which 
the veteran may be entitled to a rating in excess of 20 
percent.  

Normal range of motion of the lumbar spine is not depicted in 
any way in the old schedule for rating spine disabilities.  
Cf.  38 C.F.R. § 4.71, PLATE II.  Dr. H.B. did not provide 
any range of motion figures in his October 1995 examination 
report.  The August 1997 Bowen Chiropractor report did not 
note whether the listed figures represented the loss of 
degrees or the actual degree of motion.  The February 1997, 
January 2001, and February 2004 VA examiners provided the 
appropriate figures used in an evaluation determination but 
did not provide the figures for normal range of lumbar 
motion.  As such, the Board will apply the 'range of motion' 
figures provided under the new schedule for rating spine 
disabilities.  

Note (1) under the amended schedule, indicates that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The veteran had full range of motion in February 
1997, and the examiner noted that the veteran had no 
restrictive range of motion due to pain.  The medical 
findings show that no DeLuca concerns are implicated.  The 
veteran only had slight to moderate limitation of flexion 
motion of the lumbar spine in January 2001, and slight 
limitation of flexion with slight to moderate limitation of 
extension of the lumbar spine in February 2004, with no 
additional functional loss due to other factors as no 
objective evidence of pain, weakness, or tenderness was 
demonstrated on examination.  Resolving any reasonable doubt 
regarding the degree of disability in favor of the veteran, a 
20 percent rating under Diagnostic Code 5292 for moderate 
limitation of motion would be for application effective 
January 30, 2001.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2003).  
Consequently, the medical findings do not show that the 
veteran has severe limitation of lumbar spine motion, so as 
to warrant assignment of the next higher rating of 40 
percent.  

The medical evidence also shows that the veteran does not 
have ankylosis of the lumbar spine.  See Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) (defining ankylosis as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint).  Moreover, the 
veteran's service-connected low back disability is not 
analogous to an individual with ankylosis of the lumbar 
spine.  To the contrary, the medical evidence shows that the 
veteran has functional range of motion in the lower spine.  
Thus, an evaluation under Diagnostic Code 5289 for favorable 
or unfavorable ankylosis of the lumbar spine is not 
appropriate.  

The November 1995, February 1997, January 2001, and February 
2004 x-rays of  the lumbosacral spine were all absent any 
significant findings.  The March 2004 VA MRI of the lumbar 
spine revealed mild spondylosis.  The spondylosis, however, 
has not been medically associated with the service-connected 
low back disability.   Moreover, the February 2004 VA 
examiner opined that the veteran's morbid obesity had 
contributed to and was an intercurrent problem that had 
caused the degeneration of the spine.  

The Board now considers the veteran's service-connected low 
back disability under the schedule for rating spine 
disabilities as amended in August 2003, effective September 
26, 2003.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  Amendment to Part 
4.  A 20 percent rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 50 percent rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
Amendment to Part 4, Note (2).  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  Id.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

As the veteran's lumber spine demonstrated forward flexion 
greater than 85 degrees and combined range of motion greater 
than 235 degrees in February 1997, the functional limitation 
of motion in the veteran's low back warranted a 
noncompensable evaluation under the amended rating schedule.  
Also, as previously discussed, the VA examiner apparently 
found that the "global spine tenderness" was not a 
significant objective abnormality.  Thus, the medical 
findings reported during this period would not support a 
compensable evaluation.

The veteran's lumber spine demonstrated forward flexion of 60 
degrees and 70 degrees in January 2001 and February 2004, 
respectively, as well as demonstrated a combined range of 
motion of 210 degrees in January 2001 and February 2004, with 
no objective evidence of additional functional loss due to 
other factors.  As such, the functional limitation of motion 
in the veteran's low back fell between the criteria 
associated with a 10 percent evaluation and a 20 percent 
evaluation.  Resolving any reasonable doubt regarding the 
degree of disability in favor of the veteran, a 20 percent 
rating under the amended rating schedule would be warranted.  
38 C.F.R. §§ 3.102, 4.3 (2003).  

The veteran, however, would not be entitled to any higher 
rating.  There is no ankylosis of the lumbar spine, and for 
reasons previously discussed, the low back disability is not 
analogous to an individual with ankylosis of the lumbar 
spine.  Moreover, segments of the thoracic spine are not 
service-connected.  Accordingly, evaluation of the veteran's 
low back disability under the amended rating schedule shows 
that the veteran is entitled to no more than 20 percent as 
well.  

In conclusion, the Board finds that the veteran's service-
connected lumbosacral strain more closely approximates 
symptomatology associated with the currently assigned 
noncompensable evaluation under Diagnostic Code 5295 of the 
old rating schedule prior to January 30, 2001, and more 
closely approximates the criteria associated with the 
currently assigned 20 percent rating under Diagnostic Code 
5295 of the old rating schedule beginning January 30, 2001.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  The Board 
similarly finds that the veteran's service-connected 
lumbosacral strain more closely approximates symptomatology 
associated with a 20 percent evaluation under the amended 
schedule for rating spine disabilities, effective from 
September 26, 2003.  See VAOPGCPREC 3-00 (noting that old 
rating criteria may be applied for the full period of the 
appeal, but new rating criteria may only be applied to the 
period of time after their effective date).


VI.  	Extraschedular Rating for Residuals of a Cerebral 
Concussion and Lumbosacral Strain.

The Board notes that there is no evidence of record that the 
veteran's service-connected residuals of a cerebral 
concussion and lumbosacral strain cause marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  VA 
treatment records show no periods of hospitalization on 
account of the service-connected disabilities.  The veteran 
reportedly has not worked since 1990 but SSA records show 
that the veteran was awarded disability benefits at that time 
on account of other disabilities.  The January 2001 VA 
examiner noted that the veteran's obesity would limit his 
employability to jobs not requiring hard physical exertion.  

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that the veteran's service-
connected disabilities interfere with his employability, the 
currently assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


VII.     Service Connection for Migraine Headache

The Board notes that the initial award of service-connection 
for residuals of a cerebral concussion included chronic 
headaches, according to the August 1977 RO rating decision.  
Thus, service connection has already been established for 
headaches as residuals of the cerebral concussion.  Medical 
evidence pertaining to the severity of the veteran's 
headaches was considered in the veteran's claim for an 
increased rating in excess of 10 percent for the service-
connected head disability.  

The Board notes that there is no medical evidence of record 
of a current disability manifested by headaches that is 
separate and distinct from the headaches associated with and 
included in the grant of service connection for residuals of 
cerebral concussion.   38 C.F.R. § 4.14 (2003); Esteban v. 
Brown, 6 Vet. App. 259 (1994).   The February 1997 VA 
examiner noted that no headache disorder was identified prior 
to the in-service motor vehicle accident.  Service medical 
records and post-service medical records show that the 
veteran attributes his episodes of headaches to the service-
connected head disability, and the medical evidence of record 
supports his contention.  Accordingly, service connection for 
a headache disorder separate and distinct from service-
connected residuals of a cerebral concussion is not warranted 
on the basis of the current evidence of record.   


VIII.    Service Connection for a Stomach Disorder

The veteran contends that he developed a stomach disorder as 
the result of his in-service motor vehicle accident.  
Although he denies that he currently receives treatment for 
his stomach, he maintains that he experiences stomach pain 
and upset.  

The service medical records document that the veteran 
sustained a contusion to his abdomen during the course of the 
accident, but no chronic residual stomach problems were 
identified thereafter.  The veteran's abdomen was clinically 
evaluated as normal at the separation physical.  The service 
medical records only document a pre-accident diagnosis of 
gastroenteritis in connection with complaints of diarrhea and 
vomiting in January 1977.  No recurrence of gastroenteritis 
was noted during service, which strongly suggested that the 
episode was acute and transitory and resolved with no 
residual disability.    

Post-service medical records dated in November 1988 show that 
the veteran complained of a burning pain in his stomach, 
particularly after the consumption of spicy foods.  The 
examiner noted that the examination was normal and simply 
recommended that the veteran cease eating spicy foods.  VA 
treatment records noted similar complaints in August 1989 and 
October 1995, but again, no chronic stomach disorder was 
diagnosed.  The January 2001 VA examination report shows that 
the veteran denied any gastrointestinal complaints and no 
gastrointestinal disorder was diagnosed.  

The foregoing medical evidence shows that the in-service 
complaints associated with the veteran's stomach did not 
result in a currently identifiable chronic stomach disorder.  
As such, service connection for a stomach disorder is not 
warranted on the basis of the current evidence of record. 


IX.   Service Connection for a Respiratory Disorder

The veteran contends that he has a respiratory disorder as 
the result of his in-service accident.  He attributes pain 
and pressure in his chest to the accident.  

The service medical records show that no respiratory problems 
were identified at the time of the accident or found 
thereafter.  Service medical records do show that the veteran 
reported a history of asthma as a child at his service 
enlistment examination, but no respiratory disorder was 
identified at that time and there was no recurrence of asthma 
during service.  Also, service medical records document a 
pre-accident complaint of chest pain in February 1977, but 
the examiner only diagnosed anxiety versus musculoskeletal 
pain.  The veteran complained of chest pain at his separation 
examination but no respiratory disorder was identified.  
Thus, the service medical records do not show that a 
respiratory disorder manifested during service.  

Post-service medical records first note the presence of a 
chronic respiratory disorder in 1989, twelve years after the 
veteran's discharge from service.  VA treatment records note 
assessments of bronchitis and sinusitis in April 1989 in 
connection with complaints of fever, chills, polyuria, 
nocturia, and chest "soreness."  Thereafter, VA treatment 
records, VA examination reports, SSA records, and private 
treatment records note complaints of chest pain and shortness 
of breath as well as note diagnoses of upper respiratory 
infections and bronchitis.  The December 1995 letter from Dr. 
T.L.S. is significant for noting that MRI findings of the 
veteran's head revealed evidence suggestive of a possible 
right-sided small sphenoid sinusitis problem.  The January 
2001 VA examiner diagnosed acute rhinitis as well as 
attributed an impaired percussion note and decrease in the 
intensity of breath sounds to the veteran's obese chest wall.  

The foregoing medical evidence shows that a chronic 
respiratory disorder did not manifest until after the 
veteran's discharge from service.  The reported symptoms of 
chest pains have never been clinically diagnosed.  While the 
veteran is competent to describe his subjective symptoms, he 
does not possess the requisite medical expertise needed to 
render either a diagnosis or a competent opinion regarding 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As such, service connection for a respiratory 
disorder is not warranted on the basis of the current 
evidence of record. 


X.     Service Connection for Chronic Fatigue

The veteran contends that he has chronic fatigue as the 
result of his in-service accident.  He claims that he is 
tired all of the time. 
The service medical records show that no fatigue problems 
were identified at the time of the accident or found 
thereafter.  Thus, the service medical records do not show a 
chronic fatigue disorder manifested during service.  

Post-service medical records first note complaints of fatigue 
during the course of an evaluation for paranoid schizophrenic 
disorder documented in the June 1991 report from Dr. W.B.L.  
VA treatment records dated in October 1995 and November 1995 
and Bowen Chiropractic records note complaints of fatigue.  
No diagnosis of a chronic fatigue disorder was provided, 
however.  Private records from Primary Care Associates 
records show that in November 2001, Dr. D.H. only noted 
impressions of fatigue and chronic knee and back pain in 
connection with the veteran's complaints of chronic back and 
knee pain.  

The Board notes that in the absence of a diagnosis of chronic 
fatigue syndrome, symptoms of fatigue or lack of energy may 
not be service connected.  Cf. Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted"), appeal dismissed in part, and 
vacated and remanded in part sub nom. on other grounds, 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The service medical records and post-service medical records 
show that chronic fatigue syndrome has never been diagnosed.  
No competent medical opinion is of record that states that 
the veteran's complaints of fatigue are due to a chronic 
disability that was incurred in or aggravated by his service, 
to include the in-service cerebral concussion.  

At the travel board hearing, the veteran maintained that Dr. 
H.B. diagnosed chronic fatigue and related the disorder to 
the head trauma the veteran sustained during service.  The 
Board notes that Dr. H.B.'s October 1995 examination report 
merely recited a history of diagnosed chronic fatigue 
syndrome as provided by the veteran.  The Board notes that a 
bare transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  After a physical examination, Dr. 
H.B. diagnosed several disorders none of which included 
chronic fatigue.  Moreover, Dr. H.B. did not relate a chronic 
fatigue disorder to the veteran's in-service cerebral 
concussion.  It is notable that the veteran resubmitted the 
October 1995 examination report in May 1996 and noted thereon 
that a portion of the report was inaccurate as he had not 
been diagnosed with chronic fatigue syndrome.  

As the competent medical evidence of record shows that 
chronic fatigue syndrome did not manifest during service and 
the competent medical evidence of record shows that the 
veteran is not currently diagnosed with chronic fatigue 
syndrome, service connection must be denied on the basis of 
the current evidence of record.  


XI.  New and Material Evidence- Acquired Psychiatric Disorder

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2003).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2003).  

In a July 2003 letter, the veteran indicated that he wanted 
to withdraw the acquired psychiatric disorder claim.  

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


XII.     Total Disability Rating Based on Individual 
Unemployability    

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  

The Board notes that a TDIU may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2003).  It is 
also the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled, even though they fail to meet the 
percentage standards set forth in paragraph (a) of § 4.16.  
38 C.F.R. § 4.16(b) (2003).  In determining whether a veteran 
is entitled to a total disability rating based upon 
individual unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2003); Hersey v. Derwinski, 2 Vet. 
App. 91, 94-95 (1992).

The veteran fails to meet the percentage criteria for a TDIU.  
The veteran is service-connected for the following:  
residuals of cerebral concussion, rated as 10 percent 
disabling; bursitis of bilateral knees, rated as 
noncompensable; and lumbosacral strain, rated as 20 percent 
disabling.  

The evidence of record does not otherwise show that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  After a comprehensive examination that 
included examination of the veteran's low back, knees, and 
residuals of cerebral concussion, it was the opinion of the 
January 2001 VA examiner that the veteran's service-connected 
disorders did not result in unemployability.  Since that 
opinion, additional medical evidence includes the findings 
reported in the November 2003 VA examination report on the 
knees, which were essentially negative.  The November 2003 VA 
examiner noted that the veteran's knee complaints were likely 
related to degenerative joint disease and gout, not bursitis.  
No recurrence of bursitis was found on examination.   The May 
2004 MRIs of the knees similarly showed no recurrence of 
bursitis.  As such, the medical evidence added to the claims 
file since the January 2001 VA examiner's opinion does not 
challenge the medical evidence upon which the January 2001 VA 
examiner's opinion is based.    

The Board concludes that there is no competent medical 
evidence that demonstrates that the veteran's service-
connected disabilities, alone, preclude him from securing or 
following substantially gainful employment.  Moreover, there 
is no medical evidence that the manifestations of the 
veteran's service-connected disabilities result in marked 
functional impairment or adversely affect his industrial 
capabilities in a way or to a degree other than that 
addressed by VA's Rating Schedule.  There is no medical 
opinion that the veteran is unemployable solely due to his 
service-connected disabilities.  Nor does the evidence show 
that his disabilities have caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.  See 38 C.F.R. §§ 3.321(b), 
4.16(b) (2003).

The Board acknowledges the veteran's oft-repeated contention 
that he cannot work due to his service-connected conditions, 
but the veteran's contention is at odds with the objective 
medical evidence of record.  The Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the evidentiary record 
in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).  The Board places less weight or probative value on 
the veteran's statements concerning the symptoms from his 
service-connected disabilities than it does on the objective 
medical reports.  
The Board incorporates by reference its previous discussion 
on the reasons and bases for denying increased ratings and 
extraschedular ratings for service-connected residuals of 
cerebral concussion and lumbosacral strain.  The Board also 
notes that the current medical evidence of record shows that 
the veteran does not even currently have bursitis of the 
knees.  Thus, the Board finds that the probative medical 
evidence, which has been previously described in detail, 
establishes that the veteran is not currently precluded from 
securing and following substantially gainful employment as 
the result of his service-connected disabilities.  


As the preponderance of the evidence is against all of the 
veteran's claims, the benefit of the doubt doctrine is not 
applicable, and the claims must be denied.  38 U.S.C.A. 
5107(b) (West 2003); 38 C.F.R. § 3.102 (2003).

ORDER

An increased evaluation in excess of 10 percent for service-
connected residuals of a cerebral concussion is denied.  

A compensable evaluation for service-connected lumbosacral 
strain, for the period preceding January 30, 2001 is denied. 

An increased evaluation in excess of 20 percent for service-
connected lumbosacral strain, beginning January 30, 2001 is 
denied. 

Service connection for a migraine headache disorder is 
denied. 

Service connection for a stomach disorder is denied. 

Service connection for a respiratory disorder is denied.

Service connection for chronic fatigue is denied. 

The appeal of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is dismissed. 

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



